IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-44,431-08


                            EX PARTE BRIAN MELTON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 10946 IN THE 196TH DISTRICT COURT
                              FROM HUNT COUNTY


        Per curiam.

                                             ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According to

the record, the trial court held evidentiary hearings on August 3, 2020 and October 16, 2020, but the

transcripts of these hearings were not forwarded to this Court. Under Article 11.07 of the Texas

Code of Criminal Procedure, a reporter is required to transcribe a hearing within fifteen days of its

conclusion and then to immediately forward the transcript to the district clerk in the county of

conviction. Id. at § 3(d). After receiving the transcript, the district clerk is required to forward it,

among other things, to this Court. Id.; see also TEX . R. APP . P. 73.4(b)(4).

        The district clerk shall serve the reporter in Applicant’s case with a copy of this order and
                                                                                                      2

then either forward to this Court the transcripts of the evidentiary hearings or certify in writing that

the reporter has not transcribed the hearing. The district clerk shall comply with this order within

thirty days from the date of this order.



Filed: December 28, 2020
Do not publish